Citation Nr: 1223941	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension claimed as due to Agent Orange exposure.

2.  Entitlement to a rating in excess of 10 percent for a right hip disability.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

The record raises a claim of entitlement to service connection for a gastrointestinal disorder claimed as secondary to medication taken for the Veteran's service-connected right hip bursitis.  This claim has not yet been adjudicated and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam and is presumed to have been exposed to herbicide agents such as Agent Orange. 

2.  Hypertension is not a disorder that is presumed related to herbicide exposure, was not manifest during service or for many years thereafter, and is unrelated to service.

3.  Prior to December 8, 2008, the Veteran's right hip disability has been manifested by painful motion of the hip; compensable limitation of extension, flexion, or abduction, or ankylosis is not shown.

4.  From December 8, 2008, to April 19, 2010, right hip disability is manifested by limitation of flexion to 15 degrees without ankylosis.

5.  From April 19, 2010, the Veteran's right hip disability has been manifested by painful motion of the hip; compensable limitation of extension, flexion, or abduction, or ankylosis is not shown. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active duty service nor may it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.159 3.303, 3.304, 3.307, 3.309 (2011).

2.  A rating in excess of 10 percent prior to December 8, 2008, for right hip disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5003, 5251, 5252, 5253 (2011).

3.  A 40 percent rating effective from December 8, 2008, to April 19, 2010, for right hip disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5251, 5252, 5253 (2011).

4.  A rating in excess of 10 effective from April 19, 2010, for right hip disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5251, 5252, 5253 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will  seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the service connection claim, the Veteran was sent a letter in October 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  He has had ample opportunity to respond/supplement the record, and he has not alleged that notice has been less than adequate.  Accordingly, no further action is required regarding the duty to notify. 

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of this claim prior to the initial adjudication.  Mayfield, 444 F.3d 1328.  A March 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and he has not alleged that notice has been less than adequate.  Accordingly, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private and VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Also, the Veteran was afforded a VA examination most recently in April 2010 to evaluate the severity of his right hip disability.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because it describes the right hip symptomatology in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his right hip symptoms have materially increased in severity since the most recent evaluation. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The Board accordingly finds no reason to remand for further examination.

The Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of the Veteran's hypertension.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, the evidence does not indicate that hypertension was manifest during active duty or for many years thereafter.  Such is not otherwise contended.  The Veteran's primary assertion is that his hypertension is the result of his in-service exposure to herbicide agents.  However, as discussed below, the Veteran has provided no competent medical evidence establishing such an etiological relationship.  VA has also specifically excluded any presumption of service connection between herbicide exposure and the post-service development of hypertension.  Moreover, no other competent evidence of record suggests such a relationship.  

In sum, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Also, in the context of hypertension, this disorder may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In this case, the Veteran served in the Army from May 1968 to May 1970.  He is currently claiming entitlement to service connection for hypertension due to his exposure to Agent Orange.  For VA purposes, isolated systolic hypertension means that the systolic pressure is predominantly 140 mm Hg or greater with a diastolic pressure of less than 90 mm Hg.  See VA Training Letter 00-07 (July 17, 2000), available at http://vbaw.vba.va.gov/bl/21/publicat/Letters/TrngLtrs.htm#2000 (December 14, 2011). 

Service Connection Based On Herbicide Exposure

As it is the Veteran's primary contention that his hypertension is related to Agent Orange exposure, the Board will address this aspect of the claim first.  In general, a veteran shall be presumed to have been exposed to an herbicide agent containing dioxin or 2, 4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, where the evidence can establish that the Veteran served on active duty in one of a few specific locations.

Most commonly, exposure to herbicides such as Agent Orange applies to veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116.  However, exposure to such herbicides is also presumed for veterans who served in specific units along the Korean Demilitarized Zone from April 1968 to July 1969, and for veterans in specific specialties at certain U.S. Air Force bases in Thailand during the Vietnam Era.  See M21-1, Part IV, subpart ii, ch. 2, § C (10)(o) (December 26, 2011).  For assertions of herbicide exposure in any other location, VA must refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Id.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of  38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), AL amyloidosis, ischemic heart disease, Parkinson's disease, hairy cell leukemia and other chronic B-cell leukemias, and soft- tissue sarcomas.  38 C.F.R. § 3.309(e).
Service connection may therefore be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran was exposed to toxic herbicides such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. at 162.

With respect to the first element, the Veteran's DD-214 indicates service in the Republic of Vietnam from October 1968 to October 1969, for which he was in receipt of the Vietnam Campaign Medal and Vietnam Service Medal.  Therefore, he is presumed to have been exposed to toxic herbicide agents such as Agent Orange.

Although exposure to Agent Orange may be presumed in this case, service connection is nonetheless not warranted because hypertension is not a disorder that may be presumed related to Agent Orange exposure.  Indeed, when it recently revised 38 C.F.R. §  3.309(e) to include ischemic heart disease, VA specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  In other words, VA made a concerted effort to exclude hypertension as being a disability that enjoys the presumption of service connection due to herbicide exposure.  VA has also specifically found that any evidence indicating such an association is outweighed by the other evidence that is against such an association and, based on a consideration of all available medical evidence, determined that a positive association between circulatory diseases and herbicide exposure does not exist.  See Notice, 59 Fed. Reg. 341 -346 (1994).

Therefore, although the Board recognizes that the Veteran has service in the Republic of Vietnam and is thus presumed to have been exposed to toxic herbicides such as Agent Orange, hypertension is not one of the disorders that may be presumed related to such exposure under 38 C.F.R. §§ 3.307 and 3.309.  Thus, service connection is not warranted on this basis. 

Service Connection on a Direct Basis

Even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis either.

First, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to hypertension while in service.  Significantly, at the time of his discharge physical examination in April 1970, his blood pressure was 122/82 mm Hg which, as was noted above, does not indicate hypertension for VA purposes.  Hypertension was not noted in service.  The Veteran does not argue to the contrary.

Next, the post-service evidence does not indicate the presence of hypertension for many years after service discharge.  Specifically, the first indication of possible hypertension is not shown until 2007, at which time he was taking medication to treat this condition.  A November 2007 VA record documents that the Veteran was counseled to make lifestyle changes, and he would be re-evaluated in order to determine if a diagnosis of hypertension was warranted.  

In any event, even if one were to presume that the Veteran had hypertension for VA purposes in November 2007, the earliest potential indicator of hypertension, the Board emphasizes the lengthy gap that exists between discharge from active duty service in 1970 and this diagnosis in 2007 (approximately 37 years). Moreover, the treatment records in the record from this 37-year period specifically did not indicate hypertension.  It is also crucial to note that the Veteran made no reference or complaint of hypertension when he filed claims for compensation in 1993 or 2004.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Moreover, the Veteran has not expressly asserted that this disorder has persisted since the time he left active duty.  Therefore, service connection based on a continuity of symptoms has not been established.

As an additional matter, hypertension was not shown within one year of his release from active duty.  Therefore, service connection is also not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to active duty.  Specifically, none of the competent evidence establishes a relationship between this disorder and active duty service, nor has any treating professional suggested such a conclusion.  Therefore, the weight of the clinical evidence does not indicate that his hypertension is attributable to active duty.

The Board has also considered the statements made by the Veteran relating his hypertension to his active service or to his exposure to Agent Orange.  However, in this case the Veteran is not competent to provide testimony regarding the etiology of his hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Because hypertension is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension is found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Increase rating:

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in claims for increase, when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

A disability may receive a greater evaluation if there is additional functional impairment or loss or painful motion.  38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, special attention is paid to the disability if there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 3.45.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of a musculoskeletal disability requires consideration of all of the functional limitations imposed by the disorder, including pain, weakness, limitation of motion, and lack of strength, speed, coordination or endurance.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40.  

The Board notes that the current claim for an increased rating was received in March 2008.  

VA treatment records from March 2007 to September 2007 show intermittent treatment for a right hip disability; to include physical therapy.

A September 2007 VA right hip X-ray shows calcific tendinosis of the right hip joint.

On October 2007 VA examination, the Veteran complained of right hip lateral pain deep and aching that increased with standing and walking, as well as climbing stairs.  The pain radiated down the lateral thigh and leg to the lateral ankle.  He stated that the pain worsened with weight-bearing.  He also had
easy fatigability of his right lateral hip and leg due to this.  

Physical examination revealed right hip flexion was to 115 degrees; extension was to 20 degrees; abduction was to 45 degrees; internal rotation was to 25 degrees; external rotation was to 40 degrees; pain was noted at 115 degrees of flexion, 25 degrees of internal rotation, and 40 degrees of external rotation.  The Veteran's right hip disability was additionally limited by pain during physical examination, and the right hip was additionally limited by lack of endurance to standing and walking.  There was no swelling, deformity, rubor, calor of lateral right hip or leg.  There was tenderness to palpation at the lateral hip at greater trochanter.  Patrick's test, Ober test, and Thomas test were all negative.  The Veteran ambulated with a 1 point cane and had a noticeable right leg limp.  There was no noted ankylosis or leg length discrepancy.

On December 2008 VA examination, the Veteran continued to report right hip pain that was progressively worsening.  He also reported right hip instability, stiffness, weakness, and giving way.  The Veteran reported that upon standing his right hip gets lazy and dizzy.  He experienced right hip warmth, swelling, and tenderness.  The Veteran also experienced daily flare-ups that were severe, lasting 20 to 30 minutes.  He was unable to stand for more than a few minutes and was unable to walk more than a few yards.  He constantly used a cane for ambulation.  

Objectively, the Veteran had an antalgic gait, and there was an abnormal shoe wear pattern.  

Right hip range of motion revealed flexion to 60 degrees; right extension was to 10 degrees; right abduction was to 20 degrees.  The examiner noted that there was additional loss of motion due to pain.  After repetitive motion, range of motion revealed flexion was to 15 degrees; right extension was to 15 degrees; and right abduction was to 10 degrees.  The examiner noted that the Veteran could never work as a factory worker again.  He would be limited to a light duty sedentary job with no walking or standing for prolonged periods of time during an 8-hour working day.

VA treatment records dated from February 2008 to February 2009 show intermittent treatment for right hip pain.

On April 2010 VA examination, the Veteran continued to complain of right hip pain, giving way, stiffness, weakness, warmth, swelling, and tenderness.  Range of motion revealed flexion to 59 degrees; right extension was to 14 degrees; right abduction was to 20 degrees; the Veteran was unable to cross his right leg over the left.  There were no additional limitations after repetitive range of motion.  There was no joint ankylosis.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010. Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for  application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.


Prior to December 8, 2008 and from April 19, 2010:

The Veteran's right hip disability is rated based on limitation of motion.  Limitation of hip motion is rated under Codes 5251, 5252, and 5253 (and 5250 if there is ankylosis, here not shown).  Under Code 5251 (for limitation of thigh extension), a maximum 10 percent rating is warranted where extension is limited to 5 degrees.  Under Code 5252 (for limitation of flexion), a 10 percent rating is warranted where limitation is to 45 degrees; a 20 percent rating is warranted where the limitation is to 30 degrees, a 30 percent rating is warranted where the limitation is to 20 degrees; and a 40 percent rating is warranted where the limitation is to 10 degrees.  Under Code 5253, a 10 percent rating is warranted when there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees in the affected leg, or where there is limitation of abduction to the point that the legs cannot be crossed.  A 20 percent evaluation is warranted where there is limitation of abduction, motion lost beyond 10 degrees.  

Notably, of the applicable codes, only codes 5252 and 5253 provide for ratings in excess of 10 percent.  A higher rating under Code 5252 is not warranted as the degree of flexion found on examinations (to 115 degrees in October 2007 and 59 degrees in April 2010, even with pain considered) far exceeded the limitation of flexion to 30 degrees required for a 20 percent rating.  Regarding code 5253, on October 2007 examination, right hip abduction was to 45 degrees, and on April 2010 examination right hip abduction was to 20 degrees, exceeding the limitation that would warrant a 20 percent rating.  Furthermore, fatigue, lack of endurance or incoordination did not produce additional losses with repetitive testing commensurate with a higher rating.  Consequently, a preponderance of the evidence is against a claim in excess of 10 percent for right hip disability, even considering DeLuca factors.

Effective from December 8, 2008 to April 19, 2010

Considering that the Veteran exhibited severe pain with right hip motion, when accounting for such painful motion and additional limitation of motion due to pain upon repetitive use (i.e., flexion to 15 degrees), the Veteran meets the criteria for the highest 40 percent disability rating for limitation of motion of flexion of his right hip.  See DeLuca, 8 Vet. App. at 204-206.  As the evidence of record reasonably suggests that the symptoms were essentially consistent from the December 8, 2008, VA examination until the April 19, 2010, examination, the Board finds that a 40 percent disability rating is warranted over the course of this stage of the appeal.  A disability rating greater than 40 percent under Diagnostic Code 5252 is not warranted as this is the maximum provided by the regulations for this diagnostic code provision.

The Board notes that since the medical evidence throughout the appeal period does not reflect ankylosis of the hip (Diagnostic Code 5250), flail joint of the hip (Diagnostic Code 5254), or a fracture of the femur (Diagnostic Code 5255), higher disability ratings under those diagnostic code provisions would not be applicable. 

Extraschedular evaluation:

The Board also has considered whether the Veteran's claims warrant referral for extraschedular consideration.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's right hip disability with the applicable schedular criteria, the Board finds that nature of the manifestations and severity of associated impairment (as alleged by the Veteran and described by the examiners); primarily weakness and pain, shown throughout are wholly encompassed by the schedular criteria.  Consequently, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  

Finally, the Board notes that a March 2009 rating decision denied the Veteran's claim for individual unemployability.  He did not appeal that decision.  Consequently, such issue is not before the Board at this time.


ORDER

Service connection for hypertension, as due to herbicide exposure, is denied.

A rating in excess of 10 percent for right hip disability prior to December 8, 2008 is denied.

A 40 percent rating for right hip disability effective from December 8, 2008 to April 19, 2010 is granted.

A rating in excess of 10 percent for right hip disability effective from April 19, 2010 is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


